Title: To James Madison from John Archer, 7 September 1808
From: Archer, John
To: Madison, James



Dr. Sr:
Harford County Septr. 7th. 1808

Mr. U. Medford has been recommended to me by Mr. Nathan Hughes of Harford County to obtain from me an introductory Letter to some of the Officers of the Government, as he is desirous of being employed in some one of the Offices when there is a Vacancy.  This will therefore introduce him to your Notice, acquaintance & friendship  I am with Respect & Esteem Yr. very Hble Servt.

John Archer

